DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 
Response to Amendment
The following Office Action is in response to communications received on 10/19/2021. Claims 1, 5, 11, 15, 16 and 20 have been amended, and new claims 24-26 are added.  Claims 2-4, 12-14, and 17-19 were previously cancelled. Therefore, claims 1, 5-11, 15-16 and 20-26 are pending and addressed below.

Claim Rejections - 35 USC § 101
The amendment filed on 10/19/2021, has NOT corrected the 35 U.S.C. 101 deficiencies identified in the Office Action dated 07/20/2021. Thus, the Examiner hereby maintains the 35 U.S.C. 101 rejections of claims 1, 3-11, 13-16 and 18-23 that were raised in the Office Action dated 07/20/2021. See the rejection and Response to Arguments section below for further detail.

	

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





The claims herein are directed to a method, system and medium, which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), however, claims 1, 5-11, 15-16 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more, the judicial exception specifically directed to a concept of populating an event story including other contributed event-related content and advertisements in response to a user selection request.  
Claim 1 recites, in part, identifying a plurality of event-related content items associated with an event story associated with an event, identifying one or more advertisements for placement within the event story, wherein at least a first advertisement of the one or more advertisements is identified for placement within the event story based on a likelihood of the first user to engage with the first advertisement and populating the event story with at least a subset of the plurality of event-related content items and the one or more advertisements.
Claim(s) 11 and 16 recite(s) substantially similar subject matter and the same subsequent analysis should be applied thereto.
The limitations detailed above, as drafted, falls within the ““Certain Methods of Organizing Human Activity” grouping of abstract ideas, in that they are directed towards 
Accordingly, the claim(s) recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recite(s) the additional elements of:
“a computing system” (and similarly “at least one processor” and “a memory” of claim 11, and similarly “a non-transitory computer-readable storage medium”, “at least one processor” and “a computing system” of claim 16)
 “the identifying the one or more advertisements comprising applying a machine learning classifier to generate the likelihood, training data including user-related features and advertisement-related features”
“wherein a first call to action is included in the one or more advertisements of the event story based on a first status associated with the event and the first call to action is removed from the one or more advertisements based on a change in status of the event”
“providing, by the computing system, a share sheet user interface including options to share an event-related content item the event story, wherein the event story and a second event story are associated with events that are related as parent and child and at least in part simultaneous, and wherein the share sheet user interface includes a selectable option associated with submission of a content item to the event story and the second event story” 
technical element(s) of “a computing system” (and similarly “at least one processor” and “a memory” of claim 11, and similarly “a non-transitory computer-readable storage medium”, “at least one processor” and “a computing system” of claim 16) and “machine learning classifier” is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the additional functional element(s) of “the identifying the one or more advertisements comprising applying a machine learning classifier to generate the likelihood, training data including user-related features and advertisement-related features”, “wherein a first call to action is included in the one or more advertisements of the event story based on a first status associated with the event and the first call to action is removed from the one or more advertisements based on a change in status of the event, wherein the first status relates to occurrence of the event and the change in the status relates to conclusion of the event”, and  “providing, by the computing system, a share sheet user interface including options to share an event-related content item through the event story, wherein the event story and a second event story are associated with events that are related as parent and child and at least in part simultaneous, and wherein the share sheet user interface includes a selectable option associated with submission of a content item to the event story and the second event story” is/are considered to be generic computer function and/or field-of-use/”general link” implementations, and does not meaningfully limit the claim (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will 
Accordingly, the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), particularly as it relates to the recited computer-based and machine learning classifier elements.
Thus, the claim(s) is/are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computing system” (and similarly “at least one processor” and “a memory” of claim 11, and similarly “a non-transitory computer-readable storage medium”, “at least one processor” and “a computing system” of claim 16) and a machine learning classifier to perform the judicial exception amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
[0131-133]).
Furthermore, under the 2019 “PEG”, a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. The Examiner notes that no additional elements (no additional functional elements were identified) were considered to be extra-solution activity in Revised Step 2A and thus it is not necessary for any limitations to be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine and conventional activity in the field. As such, there are no additional elements which amount to significantly more than the abstract idea itself.
Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
The remaining dependent claims 3-10, 13-15 and 20-26 appear to merely limit the advertisements themselves (claims 5, 15 and 20), the placement timing of said advertisements (claims 7 and 22-23), the event story itself and the characteristics thereof (claims 6, 8-10, 21, and 25), and parameters for notifications (claim 24) and therefore only limit the application of the idea, this failing to meaningfully limit the claims or the abstract idea.  Claim 25 features the additional element of including a visual effect on captured content, however this is merely a well-known conventional function as evidenced by at least “An Image Overlay System for Medical Data Visualization” by Mike Blackwell (available 1998) which discusses superimposing computer images (i.e. visual effects) over real-world objects via a video camera, and the prevalence of the application Snapchat’s use of filters at the time of the instant invention’s time of application (see attached NPL “A Brief History of Snapchat”.
 claims 1, 5-11, 15-16 and 20-26 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, 15-16, 20-23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 11, and 16, the limitation “…wherein the event story and a second event story are associated with events that are related as parent and child and at least in part simultaneous, and wherein the share sheet user interface includes a selectable option associated with submission of a content item to the event story and the second event story” is not supported by the specification.  This is based on Applicant’s argument that the claims recite “a user interface having a single selectable option to submit a content item to two stories that are associated with events that are related as parent and child and that are simultaneous at least in FIGURE 4C illustrates an example scenario 420 associated with sharing an event-related content item, according to an embodiment of the present disclosure. The example scenario 420 includes a share sheet user interface 422. The share sheet user interface 422 allows a user to select where he or she would like to share an event related content item that the user has created. The share sheet user interface 422 includes a search bar 423 for the user to search for friends to share the event-related content item with. The share sheet user interface 422 includes a first selectable option 424 to post the event-related content item to the user's wall. The share sheet user interface 422 includes a second selection option 425 to share the event-related content item to the user's own story. The share sheet user interface 422 includes a third selectable option 426 to submit the event-related content item to an event story for the Awesome Music Festival.”  This indicates that while there appears to be support for sharing content to multiple stories, there is no support to for sharing content to multiple stories via a single option.  For sake of examination, the Examiner shall interpret the claim language as providing multiple selectable options to share content to different stories to align with what is recited in the specification.  
Dependent claims are rejected as well since they inherit the limitations of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-11, 15-16, 20-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreou (US 10,430,838 B1) (hereinafter Andreou) in view of the following Non-Patent Literature document: “The Evolution of Snapchat”, by Sarah Parker. Platform Magazine. February 13, 2015. (hereinafter Parker), Tuschman et al. (US 2019/0102802 A1) (hereinafter Tuschman), Carter (US 2016/0328756), and the Non-Patent Literature document: “Snapchat introduces custom Stories for capturing group moments with friends”, by Casey Newton. May 23, 2017 (hereinafter Newton).


As per claim 1 (and similarly the system of claim 11 and the medium of claim 16), Andreou discloses a computer-implemented method comprising: 
identifying, by a computing system, a plurality of event-related content items associated with an event story associated with an event (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 10, line 53 – col. 11, line 45, see also col. 14, lines 40 – col. 15, line 38, see also col. 19, lines 16-36); 
identifying, by the computing system, one or more advertisements for placement within the event story (col. 2, line 32 – col. 3, line 67, see also col. 7, lines 46-67, see also col. 14, lines 3-54, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45), and 
populating, by the computing system, the event story with at least a subset of the plurality of event-related content items and the one or more advertisements (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 10, line 53 – col. 11, line 45, see also col. 14, lines 40 – col. 15, line 38, see also col. 19, lines 16-36, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45).
Andreou does not explicitly disclose
Wherein a first call to action is included in the one or more advertisements of the event story based on a first status associated with the event and the first call to action is removed from the one or more advertisements based on a change in status of the event, wherein the first status relates to occurrence of the event and the change in status relates to conclusion of the event

First, the Examiner notes that it is found that this “wherein” clause is not found to hold patentable weight.  In particular, the portion of the limitation stating “the first call to action is removed from the one or more advertisements based on a change in status of the event”.  Please see MPEP 2111.04 which states, in part, “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of 
Carter teaches a system that features an advertisement having a webpage link for purchasing a product or service (i.e. occurrence of event), wherein the webpage link is removed and replaced with an alternative link based on the reduced availability of the product or service (i.e. conclusion of event) (Paras. [0006], [0040]-[0041]).  It would have been obvious to one of ordinary skill in the art to modify Andreou to utilize the teachings of Carter since it would prevent marketing dollars from being spent on a product or service that is no longer available (Para. [0005]).

Andreou does not explicitly disclose
wherein at least a first advertisement of the one or more advertisements is identified for placement within the event story based on a likelihood of the first user to engage with the first advertisement, and 
the identifying the one or more advertisements comprising applying a machine learning classifier to generate the likelihood, training data including user-related features and advertisement-related features.

However, Andreou does teach automatically integrating advertisements within the live story content to which the user can interact with by either watching and/or skipping to the next advertisement (col. 2, line 32 – col. 3, line 67, see also col. 7, lines 46-67, see also col. 14, lines 3-54, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, 

In addition, Parker teaches the Snapchat platform which provides for brand partners to advertise within the platform user stories. The goal of advertising in Snapchat is to spark action, and that the majority of user that click the displayed ads will be highly engaged, and this will increase the likelihood of consumer action (page 4, paragraphs 3-6). The strategy for Snapchat is to sell premium advertising to big brands hoping to reach as many people as possible. ROI is everything and being able to link Snapchat sponsorships with increased Web traffic, higher measure of intent to purchase, increased brand awareness, etc. will be crucial in helping the platform to establish its true worth to brands (page 6, paragraphs 3 and 5).

Finally, Tuschman teaches a machine-learning psychometric implementation for which the generated psychometric models are used to predict engagement with a stimulus, such as a particular advertisement. Psychometric profiles of user who engage and those who do not engage are used with at least one machine-learning method to determine a method of predicting the likelihood of engagement with the advertisement from a user’s psychometric model. Relative likelihoods are used to target particular advertisements to online users based 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreou to include the specific limitations regarding the advertisement likelihood and machine-learning elements as claimed. The rationale for combining in this manner is that both Andreou and Parker are directed towards the Snapchat platform and the integration of advertisements therein. In addition, Andreou, Parker and Tuschman are all directed towards advertisement selection procedures. The Examiner understands that implementing the advertising teachings of Parker is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Andreou to implement the advertising teachings of Parker to yield the predictable results of targeting the highest engaged users (i.e. most likely to interact with the advertisement) thereby achieving the highest levels of ROI possible (see Parker, page 6, paragraph 3). Moreover, the Examiner notes that common sense dictates the entire goal of advertisements are to engage the end user and result in clicks, conversions (i.e. purchases) and other various interactions (i.e. call to action as claimed), and it would be expected for the advertising disclosed in Andreou to achieve (or intended to achieve) such results. Finally, Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Andreou to implement the specific machine-learning teachings of Tuschman, since this would be a simple substitution of one known element (i.e. machine-learning implementation of Tuschman) for another (i.e. machine-learning implementation of Andreou) to obtain the predictable result of providing a rich data set that ensures the most 
Andreou does not explicitly disclose
	Providing, by the computing system, a share sheet user interface including options to share an event-related content item through the event story, wherein the event story and a second event story are associated with events that are related as parent and child and at least in part simultaneous, and wherein the share sheet user interface includes a selectable option associated with submission of a content item to the event story and the second event story
	In light of the 112 rejection, Newton teaches this feature.  Newton features an image displaying a Snapchat interface that allows users to share “Our Story” (i.e. first event story) and “Girls Trip” (i.e. second event story).  Newton also teaches that users may create up to three custom stories that up to three custom stories that friends may contribute to.  It would have been obvious to one of ordinary skill in the art to modify Andreou to utilize the teachings of Newton since both Andreou and Newton are related to the Snapchat platform, and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, while Newton teaches the sharing of separate event stories, Newton does not explicitly teach that the stories have a parent/child relationship, or are simultaneous.  However, the stories having such relationships is simply a label for the stories and adds little, if anything to the claimed acts or steps and thus does not serve to distinguish over the prior art.  Any differences related merely to the meaning and 

As per claims 5 (and similarly the system of claim 15 and the medium of claim 20), Andreou discloses the computer-implemented method of claim 1 (as rejected above). 

Andreou does not explicitly disclose 
wherein the call to action leads the first user to a purchasing page for making a purchase (claim 5).  

However, Andreou does teach automatically integrating advertisements within the live story content to which the user can interact with by either watching and/or skipping to the next advertisement (col. 2, line 32 – col. 3, line 67, see also col. 7, lines 46-67, see also col. 14, lines 3-54, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45).



It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreou to include the specific limitations regarding the advertisement element as claimed. The rationale for combining in this manner is that both Andreou and Parker are directed towards the Snapchat platform and the integration of advertisements therein. Furthermore, the Examiner understands that implementing the advertising teachings of Parker is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Andreou to implement the advertising teachings of Parker to yield the predictable results of targeting the highest engaged users (i.e. most likely to interact with the advertisement) thereby achieving the highest levels of ROI possible (see Parker, page 6, paragraph 3). Moreover, the Examiner notes that common sense dictates the entire goal of advertisements are to engage the end user and result in clicks, conversions (i.e. purchases) and other various 

As per claim 6, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the computer-implemented method of claim 1 (as rejected above). Andreou further discloses  
wherein the event story comprises a plurality of event-related content items relating to the event (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 19, lines 16-36).  

As per claim 7, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the computer-implemented method of claim 6 (as rejected above). Andreou further discloses  
wherein an advertisement is placed within the event story after a pre-determined number of event-related content items (col. 3, lines 23-33, see also col. 14, lines 3-54, see also col. 23, lines 62-67, see also col. 26, lines 27-35, see also col. 27, lines 1-45).  

As per claim 8, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the computer-implemented method of claim 1 (as rejected above). Andreou further discloses  
wherein the first user selects the event story from a story bar comprising a plurality of stories (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 19, lines 16-36).  

As per claim 9, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the computer-implemented method of claim 8 (as rejected above). Andreou further discloses 
wherein the story bar comprises at least one advertisement story (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 19, lines 16-36).  

As per claim 10, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the computer-implemented method of claim 1 (as rejected above). Andreou further discloses  
wherein the event story is an ephemeral content post that is accessible for a pre-determined period of time (col. 2, lines 54-62, see also col. 3, lines 23-31, see also col. 4, lines 53-67,).  

As per claim 21, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the system of claim 11 (as rejected above). Andreou further discloses 
wherein the event story comprises a plurality of event-related content items relating to the event (col. 2, line 32 – col. 3, line 67, see also col. 4, lines 53-67, see also col. 7, lines 46-67, see also col. 9, lines 27-34, see also col. 10, line 53 – col. 11, line 45, see also col. 14, lines 40 – col. 15, line 38, see also col. 19, lines 16-36).

As per claim 22 (and similarly the medium of claim 23), Andreou in view of Parker, Tuschman, Carter, and Newton discloses the system of claim 21 (as rejected above). Andreou further discloses 
wherein an advertisement is placed within the event story after a pre-determined number of event-related content items (col. 3, lines 23-67).

As per claim 26, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the method of claim 1 (as rejected above).  Andreou further discloses
wherein the populating includes customizing selection of the subset of the plurality of event-related content items in the event story for each user of a plurality of users of a social networking system including the first user.  Andreou discloses dynamically adjusting presentation orders for individual users (Col. 27, Lines 28-46).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreou (US 10,430,838 B1) (hereinafter Andreou) in view of the following Non-Patent Literature document: “The Evolution of Snapchat”, by Sarah Parker. Platform Magazine. February 13, 2015. (hereinafter Parker), Tuschman et al. (US 2019/0102802 A1) (hereinafter Tuschman), Carter (US 2016/0328756), and the Non-Patent Literature document: “Snapchat introduces custom Stories for capturing group moments with friends”, by Casey Newton. May 23, 2017 (hereinafter Newton), and in further view of the Non-Patent Literature document “Benefits of Using Facebook Events”, by ThriveHive, May 2, 2016 (hereinafter ThriveHive).
As per claim 24, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the method of claim 1 (as rejected above).  However they do not disclose
Wherein a notification about the event story is provided to the first user based on interest in the event by connections of the first user.  ThriveHive teaches Facebook notifying users that there friends are going to an event (i.e. interested in an event).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Andreou, Parker, Tuschman, and Newton to utilize the teachings of .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreou (US 10,430,838 B1) (hereinafter Andreou) in view of the following Non-Patent Literature document: “The Evolution of Snapchat”, by Sarah Parker. Platform Magazine. February 13, 2015. (hereinafter Parker), Tuschman et al. (US 2019/0102802 A1) (hereinafter Tuschman), Carter (US 2016/0328756), and the Non-Patent Literature document: “Snapchat introduces custom Stories for capturing group moments with friends”, by Casey Newton. May 23, 2017 (hereinafter Newton), and in further view of the Non-Patent Literature document
As per claim 25, Andreou in view of Parker, Tuschman, Carter, and Newton discloses the method of claim 1 (as rejected above).  However they do not disclose
Wherein an event-related camera interface on a computing device of a second user includes a visual effect applied to the event-related camera interface as a frame for captured content relating to the event, the visual effect selected for the event based on popularity of selection of the visual effect by users.  HubSpot teaches a SnapChat Geofilter tutorial that features a first user creating a geofilter (i.e. frame for filtered content) to be used by other users in a particular location (i.e. relating to an event).  The Examiner asserts that the first user deciding which geofilter is to be used requests to selecting a visual effect based on popularity of selection (i.e. popular to the first user).   It would have been obvious to one of .

Response to Arguments
Applicant's arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues with substance:
The applicant argues that it is hindsight reconstruction to combine the cited references. The Examiner points to MPEP 2145 X.A which states, in part, “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” The Examiner has provided motivation to combine the references that does not include knowledge gleaned from the applicant’s disclosure, therefore it is not hindsight reasoning to combine them. 
Applicant’s arguments regarding reference Shah have been considered but are moot due to the application of new prior art to the amended claim.
Applicant argues that Newton does not address stories associated with events that are related as parent and child, and at least in part simultaneous.  As stated in the body of the 
Applicant further argues that Newton does not disclose a single selectable option to submit a content item to two stories that are associated with events.  The Examiner respectfully disagrees.  First, the Examiner refers to the 112 rejection which indicates that there is no support for the claim language.  Alternatively, if the Applicant disagrees, then the Examiner asserts that Newton still teaches the feature.  Newton features at least three buttons for sending content to stories (i.e. My Story, Our Story, and Girls Trip).  The Examiner asserts that the selection of any button after the selection of a first button equates to a single selectable option to submit content to two stories (i.e. add second story with single touch).  Further, the interface presented in Newton is nearly identical to the Applicant’s interface presented in Fig. 4C which features options to “Post to wall”, “Your Story”, and “Awesome Music Festival”.
Based on the above, the 103 rejection is maintained.

Applicant's arguments with respect to claim(s) rejected under 35 U.S.C. 101 have been considered but are not persuasive.  Applicant argues with substance:
Applicant argues the claims do not recite an abstract idea due to reciting “a machine learning classifier to generate a likelihood of a user to engage in an advertisement and training data to train the machine learning classifier including user-related features and advertisement-related features”.  The Examiner respectfully disagrees.  As previously stated, the specification is devoid of any particular details regarding the machine classifier and training data.  The specification states “Such likelihood can be determined based on, for example, historical actions of the viewing user in connection with various types of advertisements or a trained machine learning classifier appropriately trained on training data including various user-related and advertisement-related features.”  This does not provide specific details of training data to train the machine learning classifier.  The machine learning classifier, as well as the user-related and advertisement-related features are recited at a high level of generality.  Therefore, the recitation of a machine learning classifier amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, a share sheet user interface that further includes a selectable option associated with submission of a content item to both the event story and the second event story merely serves to link the judicial exception to a particular technological environment (i.e. determination of likelihood and indicating what story to share through implementation via computers).  
Applicant further argues that the claim features are a clear technical improvement.  Applicant alleges that this is based on them not being disclosed in the prior art.  The Examiner respectfully disagrees.  First, the claims are indeed disclosed in the prior art as indicated in the rejections above.  Further, even if they were not, novelty of the features would not be an indication of a technical improvement, and does not make the claims any less abstract.
Applicant argues that the claims impose meaningful limits on the judicial exception since the claims are much more than a drafting effort, designed to monopolize the judicial exception. The Examiner respectfully disagrees. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). The computers or processors recited in the claims are not particular in any way, other than that a 
Based on these findings of fact, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/                                            

/SAM REFAI/Primary Examiner, Art Unit 3681